Per curiam.
A special master appointed by this Court has recommended that Mark Frantz be suspended from the practice of law in the State of Georgia pending termination of the appeal of his conviction in the United States District Court for the Northern District of Georgia for bribery. 18 USC § 666 (a) (2). The conviction was based on charges *44that Frantz offered a public official money for the purpose of influencing the official’s conduct. Frantz’s conviction constitutes a violation of Standard 66 of Bar Rule 4-102 (d) and subjects him to the provisions of Bar Rule 4-106. Frantz was personally served with the State Bar’s “Petition for Appointment of Special Master Under Bar Rule 4-106” and the “Order Appointing Special Master” and was served by mail with notice of the hearing before the special master. Frantz did not respond or appear at the hearing held by the special master.
Decided July 15, 1996.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
We adopt the special master’s recommendation and order that Frantz be suspended from the practice of law in this state pending termination of his pending appeal. Frantz is reminded of his duties under Bar Rule 4-219 to give timely notification to his clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of that rule.

Suspended.


All the Justices concur.